Title: To James Madison from Sylvanus Bourne, 20 January 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


20 January 1802. Reports that American citizens are paying higher duties on their imports to and exports from Holland than those of any European nation by a differential of 1½ to 2 percent. The reason is a “constructive right claimed by the West India Company to certain duties on the American commerce.” The company sees fit “to include the U S in the term America used in their Charter construing that to comprize our Country as well as their own American West India possessions.” The Dutch government may indulge this interpretation, but if it is “under obligations or in debt to their West India Company I do not altogether see the propriety of their taxing our Country to discharge it.” Declares that it is “equally humiliating to our Nati⟨onal⟩ Character as it is injurious to the Commercial Inter⟨est⟩ of our Citizens” to be treated as “Colonies ⟨of⟩ Holland by having our commerce made tributary to ⟨a⟩ mere Corporate body or Commercial society thereof.” The practice is also in apparent violation of the treaty with Holland, which stipulates that the U.S. receive most-favored-nation status. Has heard that U.S. naval vessels also pay higher charges to use Dutch ports than those of European nations. Is aware that Dutch commerce with the U.S. is so limited that the U.S. lacks “the full force of those means of bringing this Govt. to terms” but believes that “an Explicit & firm representation” could have results, particularly since peace will restore revenue from the West India colonies to the company. Requests JM’s instructions.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; marked triplicate; postmarked Baltimore, 21 Apr.


   A full transcription of this document has been added to the digital edition.
